Title: To George Washington from William Heath, 1 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point December 1st 1780
                        
                        This will be presented by Lieut. Jackson of the 2d Dragoons, who has escorted up the Prisoners taken by Major
                            Talmadge in Fort St George on Long Island, on the morning of the 23d inst. Lieut. Jackson will also present your
                            Excellency the Colours of the Fort.
                        The Massachusetts & Connecticutt Lines arrived the last Evening. I have the honor to be With the
                            greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    